           IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                    ASHEVILLE DIVISION
                     1-20-CV-51-MR-WCM

DANNY BERNARD PEARSON,                  )
                                        )
                    Plaintiff,          )
                                        )                CONSENT
       v.                               )                PROTECTIVE
                                        )                ORDER
CHARLES S. MCDONALD, Sheriff of         )
Henderson County, in his individual and )
official capacity; TODD MCCRAIN, Deputy )
Sheriff, in his individual and official )
capacity; THOMAS HARPER, Deputy         )
Sheriff, in his individual and official )
Capacity; OTHER UNKNOWN OR              )
UNIDENTIFIED AGENTS OF THE              )
HENDERSON COUNTY SHERIFF, in their      )
individual and official capacities;     )
OHIO CASUALTY INSURANCE COMPANY, )
a subsidiary of Liberty Mutual, Inc.    )
                                        )
                    Defendants.         )
______________________________________  )


     This matter is before the Court on a Motion for Entry of Consent

Protective Order (Doc. 11). The Motion is granted and the parties’ proposed

Consent Protective Order is accepted, except where amended as indicated.


                    _______________________________



                                     1




     Case 1:20-cv-00051-MR-WCM Document 12 Filed 07/29/20 Page 1 of 8
      THIS CAUSE coming on to be heard before the undersigned United
States District Magistrate Judge presiding over the United States
District Court for Western North Carolina, Asheville Division; the
Plaintiff being represented by James E. Ferguson II and Paul Louis
Bidwell and Defendants Charles S. McDonald, Todd McCrain, Thomas
Harper in his official capacity, The Ohio Casualty Insurance Company,
and Liberty Mutual, Inc., being represented by Sean F. Perrin and
Michael A. Ingersoll and Defendant Thomas Harper in his individual
capacity being represented by Patrick H. Flanagan, on the issue of a
protective order, and the parties waiving any necessary findings of fact
and conclusions of law, request the court to enter the below as a formal
Order of the Court with the consent of the parties:

     1. That the parties are engaged in the above-captioned litigation in
        which discovery has been or may be sought that may cause
        unreasonable annoyance, embarrassment, oppression, or undue
        burden or expense as set forth in Rule 26(c) of the Federal Rules
        of Civil Procedure.

     2. The purpose of this Consent Protective Order is to facilitate
        expeditious discovery and exchange of information and
        documents in the above-captioned matter, to protect the
        interests of the parties and their business associates in their
        confidential or sensitive information, and to protect the
        dissemination and/or disclosure of such information and
        documents and other sensitive information in accordance with
        Federal Rules of Civil Procedure 26(c).

     3. Any party may designate as “Confidential” information in any
        form that is produced, disclosed or otherwise provided during
        discovery or other exchange of information in this matter
        because it: (a) contains non-public financial information not
        previously disclosed or disseminated outside the client or its
        counsel; (b) contains private or privileged information which
        may be used by others to the prejudice of the disclosing party; or
        (c) contains information which the producing party is otherwise
        required to maintain as confidential.
                                    2




    Case 1:20-cv-00051-MR-WCM Document 12 Filed 07/29/20 Page 2 of 8
4. Documents designated as “Confidential” shall be stamped
   “Confidential.” “Confidential” information, other than
   documents, shall be clearly designated as “Confidential” at the
   time of disclosure or in writing from the attorney for the party
   claiming confidentiality, within ten (10) days following receipt of
   the transcript or other document that formally memorializes the
   information.

5. “Confidential” information shall be used solely for the purpose of
   resolving this dispute, and not in any other litigation, and not for
   any other purpose. “Confidential” information may not be
   disclosed to anyone unless expressly provided for herein.

6. A party may not, without any waiver of “Confidential” status,
   disclose to any person “Confidential” information.

7. A party may disclose “Confidential” information of which it is not
   the source as follows:

      a. During Settlement Discussions:

         i. “Confidential” information may be used in formulating
            written offers of settlement.

        ii. “Confidential” information may be shown to the
            employees and members of the law firms of counsel of
            record who are providing assistance to counsel in the
            evaluation and investigation of this matter.

       iii. “Confidential” information may be disclosed, to experts
            and independent consultants engaged by counsel of
            record, and to employees of such experts or consultants.

        iv. “Confidential” information may be disclosed to any other
            person if the parties agree after conferring in good faith

                                3




Case 1:20-cv-00051-MR-WCM Document 12 Filed 07/29/20 Page 3 of 8
             and agreeing that the person may have access to the
             “Confidential” information.

      b. During Litigation:

        i.   “Confidential” information may be used in taking
             testimony at or in defending, any deposition, hearing or
             trial in this action, or in any argument of counsel of
             either party.

       ii.   “Confidential” information may be used in any oral or
             written argument in the case by counsel for either party.

      iii.   “Confidential” information may be shown by counsel for
             either party to any witness or potential witness in
             interviews or in preparation for any deposition, hearing
             or trial, after they have signed a non-disclosure,
             agreement, and at any deposition, hearing or trial.

      iv.    “Confidential” information may be disclosed to the Court
             and its personnel, including court reporters.

       v.    “Confidential” information may be disclosed to
             employees and members of the law firms of counsel of
             record for either party (including in-house counsel for
             the parties and employees acting on their behalf).

      vi.    “Confidential” information may be disclosed to experts
             and independent consultants engaged by counsel of
             record for either party, and to employees of such experts
             or consultants, after they have signed a non-disclosure
             agreement.

     vii.    “Confidential” information may be disclosed to all
             parties, including officers, directors, and employees of
             the parties, both present and former, who are providing

                                4




Case 1:20-cv-00051-MR-WCM Document 12 Filed 07/29/20 Page 4 of 8
                 assistance to counsel for either party in the prosecution
                 and/or defense of this matter.

         viii.   “Confidential” information may be disclosed to any other
                 person if (i) the parties agree after conferring in good
                 faith that the person may have access to “Confidential”
                 information; or (ii) the Court orders upon Motion with
                 good cause that the person may have access to
                 “Confidential” information.


   8. To the extent any party seeks leave to file information with the
      Court under seal, such request shall be made in conformity with
      the Local Rules of this district, including Local Civil Rule 6.1.

      If it becomes necessary for a party to file “Confidential”
      information with the Court, either directly or as a part of another
      paper, the party shall, pursuant to consent order, file the papers
      in a sealed container labeled substantially as follows:

PROTECTED DOCUMENT -- FILED UNDER SEAL

      The enclosed materials are subject to a Consent
      Protective Order. This container shall not be opened
      by any person other than the Court, the Court’s
      personnel, or Counsel of Record, without Court Order.

   9. The Clerk of the Court shall accept for filing under seal, and
      shall file under seal, any information so presented for filing, and
      shall maintain the material under seal pending any further
      order of the Court; provided, however, that no further order shall
      be required for the Court, the Court’s personnel, or Counsel of
      Record to have access to the material in the ordinary course of
      business and/or for purposes of this litigation.

   10.    Counsel of record shall retain throughout this litigation the

                                    5




   Case 1:20-cv-00051-MR-WCM Document 12 Filed 07/29/20 Page 5 of 8
   non-disclosure agreements executed by parties receiving
   “Confidential” information pursuant to this Protective Order,
   and shall then exchange them upon request either at the
   conclusion of settlement discussions or at the conclusion of the
   litigation.

11.   At the conclusion of this matter, every one other than counsel
   of record to whom “Confidential” information has been disclosed
   shall return that information to the counsel of record who
   disclosed it; counsel of record shall then arrange for the return
   of all “Confidential” information and all copies thereof to the
   party that designated the information as “Confidential”, or shall,
   at the option of the designating party, arrange for the
   information and all copies thereof to be destroyed, except that
   the attorneys of record may maintain such records for so long as
   the North Carolina State Bar requires. Upon request, counsel of
   record shall certify in writing that they have complied with this
   Paragraph. If requested to do so by the counsel of record who
   disclosed “Confidential” information to them, persons other than
   counsel of record to whom “Confidential” information has been
   disclosed also shall certify in writing that they have complied
   with this Paragraph. The provisions of this Paragraph do not
   apply to “Confidential” information provided to the Court or
   appearing on the Court’s docket, which information may be
   subject to a final order of the Court upon the conclusion of the
   litigation.

12. Nothing herein shall affect the right of any party to seek
   greater protection than that provided for herein for any
   information.

13. If a party believes at any time that a designation of any
   document or information as “Confidential” is unwarranted, that
   party shall so inform the designating party in writing and
   provide all reasons for the objection. On receiving such written
   objection, the parties shall negotiate in good faith and use their

                               6




Case 1:20-cv-00051-MR-WCM Document 12 Filed 07/29/20 Page 6 of 8
   best efforts to resolve their differences. If the dispute cannot be
   resolved, the designating party shall be required to move the
   Court for an order preserving the designated status of such
   information within fourteen (14) days of receipt of such written
   objection, and the failure to do so shall constitute a termination
   and waiver of the “Confidential” status of such item. The burden
   rests on the party seeking confidentiality to demonstrate that
   such designation is proper.

14. This Agreement shall continue in force after the completion of
   this litigation.

15. This Agreement shall not prohibit a party from disclosing
   “Confidential” information in response to a subpoena duly served
   on the party, provided that the subpoenaed party notifies the
   designating party, in writing, prior to disclosure and within two
   (2) business days of receipt of the subpoena, to allow the
   designating party the opportunity to object or respond to the
   subpoena, and further provided that the subpoenaed party shall
   not disclose the “Confidential” information prior to the later of
   the conclusion of ten (10) days after notice of the subpoena to the
   designating party, or the time in which the Court rules on any
   motion objecting to the subpoena filed by the designating party
   within such ten (10) day period.

16. In entering into this Agreement, the parties preserve all
   rights and objections they may have to the use of such documents
   designated as “Confidential” information, in any lawsuit arising
   as a result of failed settlement discussions.

17. This Agreement may be executed in counterparts each of
   which shall be deemed an original, but all of which taken
   together shall constitute one and the same document.

18. Nothing shall be regarded as “Confidential” information if it
   is information that either (a) is in the public domain at the time

                               7




Case 1:20-cv-00051-MR-WCM Document 12 Filed 07/29/20 Page 7 of 8
                           of disclosure; (b) becomes part of the public domain through no
                           fault of the receiving party; or (c) the receiving party lawfully
                           receives such information at a later date from a third party
                           without restriction as to disclosure, provided such third party
                           has the right to make the disclosure to the receiving party.

                        19. Where disputes arise as to the applicability of this Order to
                           any information produced by the parties or other non-parties,
                           such disputes shall be resolved, if possible, by agreement of the
                           parties to this action. If, after consultation, the parties cannot
                           reach an agreement to resolve such dispute, the Court, on motion
                           by either party, will consider the dispute and rule accordingly.
                           Disclosure shall not occur when a dispute arises until the Court
                           has sustained any challenge to the confidentiality of the
                           document in question. The prevailing party in such a motion
                           shall be entitled to attorney’s fees and expenses incurred in
                           connection with the same.

                        19. The terms of this order are subject to modification, extension
                           or limitation as may be agreed to by the parties in writing or as
                           ordered by the Court. Any modifications, extensions or
                           limitations agreed to in writing by the parties shall be deemed
                           effective pending approval by the Court.



Signed: July 29, 2020




                                                       8




                        Case 1:20-cv-00051-MR-WCM Document 12 Filed 07/29/20 Page 8 of 8
